Citation Nr: 0412751	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-19 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
wound, Muscle Group II, left shoulder, currently rated as 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran, his spouse, and his 
representative appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in October 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify appellant 
if further action is required on her part.


REMAND

Review of the record showed that a VA examination was 
performed in August 2002 to determine the nature and extent 
of the veteran's service-connected wound, Muscle Group II, 
currently rated as 20 percent disabling under Diagnostic Code 
5302.  See 38 C.F.R. §§ 4.55, 4.56, 4.73.  The August 2002 VA 
examiner indicated that the claims file was not available for 
review.  VA's duty to assist the veteran includes obtaining 
medical diagnosis and opinions based upon a review of the 
record of evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  This is particularly pertinent in this case as 
the VA examiner indicated that the veteran's numbness in the 
left hand and fingers was a recent event and therefore, was 
unrelated to his service-connected disability.  However, a 
review of the record shows that the veteran was complaining 
about numbness in the left hand and fingers in the 1940s and 
1950s.  In fact, a VA examination performed in 1950 noted 
complaints of hypersensitivity and coldness with one of his 
left fingers during neurological examination.  A full review 
of the initial injury and subsequent care and treatment are 
required in order to provide an accurate and adequate 
discussion of the veteran's current problems.  

X-ray evidence also indicates that the veteran has mild to 
moderate arthrosis of the left shoulder, however, there is no 
indication of whether this is related to his service-
connected disability.  VA examination is required to 
determine the nature and extent of the veteran's left 
shoulder arthritis and to opine as to whether it is related 
to his service-connected wound, Muscle Group II, disability.  
Furthermore, another examination is required to evaluate the 
veteran's left shoulder scarring under the current diagnostic 
criteria.  Finally, additional neurological evaluation is 
required to determine the nature and extent of the veteran's 
left arm problems.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.	The veteran should be afforded a VA 
examination to 
determine the nature and etiology of the 
veteran's service-connected wound, Muscle 
Group II.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted.  

After reviewing the entire file, 
including findings from previous 
examinations, the examining physician 
should render an opinion as to the nature 
and extent of the veteran's service-
connected wound, Muscle Group II.  This 
should include an evaluation of the 
veteran's functional limitation or loss 
use of the left arm and a determination 
as to whether there is neurological 
damage that affects a different area as a 
result of the service-connected wound, 
Muscle Group II.  Moreover, the examiner 
is also asked to opine as to whether the 
veteran's arthritis of the left shoulder 
and nerve intrapment of the wrist or 
carpal tunnel syndrome (as noted in the 
August 2002 VA examination) are related 
to his service-connected disability.  
Finally, the examiner is asked to 
evaluate the veteran's scarring 
associated with his service-connected 
disability under the new rating criteria 
for skin disabilities.  Detailed reasons 
and bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




